IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                            JUNE SESSION, 1996


STATE OF TENNESSEE,         )         C.C.A. NO. 02C01-9508-CC-00226
                            )
    Appellee,               )
                            )
                            )         FAYETTE COUNTY
VS.                         )
                            )         HON. KERRY BLACKWOOD
TERRON BLEDSOE, aka “TONY,” )         JUDGE

    Appellant.
                            )
                            )         (Direct Appeal)               FILED
                                                                       July 3, 1997

                                                                    Cecil Crowson, Jr.
FOR THE APPELLANT:                    FOR THE APPELLEE:             Appellate C ourt Clerk

LESLIE I. BALLIN                      CHARLES W. BURSON
MARK A. MESLER                        Attorney General and Reporter
200 Jefferson Avenue, Suite 1250
Memphis, TN 38103                     CLINTON J. MORGAN
                                      Assistant Attorney General
                                      450 James Robertson Parkway
                                      Nashville, TN 37243

                                      ELIZABETH RICE
                                      District Attorney General

                                      PERRY HAYES
                                      Assistant District Attorney
                                      302 Market Street
                                      Somerville, TN 38068


OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                   OPINION


      A Fayette County Circuit Court jury convicted Appellant Terron Bledsoe,

aka “Tony,” of four counts of knowingly delivering a controlled substance. As

a Range I standard offender, Appellant received an effective sentence of nine

years in the Tennessee Department of Correction. In this appeal, Appellant

presents the following issues: (1) whether the trial court erred in refusing to

grant his motion to dismiss for failure to provide a speedy trial, and (2) whether

the evidence presented at trial is legally sufficient to sustain convictions for

knowingly delivering a controlled substance.

      After a review of the record, we affirm the judgment of the trial court.



                          I. FACTUAL BACKGROUND

      As accredited by the jury’s verdict, the proof shows that, on March 25,

1993, Sandy Gooden, a confidential informant, introduced Tennessee

Highway Patrol Officer Wendall Miller to Appellant. During the course of an

undercover drug operation, Officer Miller purchased crack cocaine from

Appellant on March 25, May 4, May 6, and July 6 of 1993. Each transaction

was tape recorded.

      On July 23, 1993, a Fayette County Grand Jury returned an indictment

charging Appellant with four counts of knowingly delivering a controlled

substance in violation of Tenn. Code Ann. Sec. 39-17-417(a)(2). Appellant

was arrested pursuant to the indictment and capias on July 12, 1994. On

August 5, 1994, Appellant filed a motion to dismiss alleging that he had been

deprived of a speedy trial in violation of the Sixth Amendment to the United



                                        -2-
States Constitution. Following a hearing, the trial court denied the motion. On

Decem ber 5, 1994, Appellant was tried before a jury in the Fayette County

Circuit Court. The jury returned a verdict of guilty on all four counts of the

indictm ent.



                                II. SPEEDY TRIAL

      Appellant first alleges that the trial court erred in refusing to grant his

motion to dismiss for the alleged failure to provide him a speedy trial. The

right to a speedy trial is guaranteed by the Sixth Amendment to the United

States Constitution. Barker v. Wingo, 407 U.S. 514 (1972). It is also

guaranteed by Article 1, Sec. 9 of the Constitution of Tennessee. In Barker

the United States Supreme Court enunciated the four following considerations

to be taken into account in determining whether a criminal defendant has been

deprived of his or her right to a speedy trial:

               (1)   the length of the delay,
               (2)   the reason for the delay,
               (3)   whether the defendant demanded a speedy trial, and
               (4)   whether the defendant was prejudiced by the delay.
Id. at 530.

      In State v. Bishop, 493 S.W .2d 81 (Tenn. 1973), the Tennessee

Supreme Court adopted the test enunciated in Barker for adjudicating claims

of alleged speedy trial deprivations. Therefore, we will address each of the

four considerations listed above seriatim.

                               A. Length of Delay

      The first factor, length of delay, is the triggering mechanism that

necessitates the consideration of the other three factors. State v. Wood, 924

S.W .2d 342, 346 (Tenn. 1996). Until the delay in bringing the accused is




                                         -3-
presumptively prejudicial, it is not necessary to consider the other factors.

Barker, 407 U.S. at 530; State v. Baker, 614 S.W.2d 352, 355 (Tenn. 1981).

      In the case sub judice Appellant was indicted on July 26, 1993. This

formal accusation against Appellant in this matter began the time running for

the State to afford Appellant a speedy trial. Id. at 353. He was not tried until

Decem ber 5, 1994, approximately a year and five months following indictment.

The United States Supreme Court has noted that a delay after formal

accusation is presumptively prejudicial as it approaches one year. Doggett v.

United States, 505 U.S. 647, 652 (1992).

      Thus, a delay of almost one and a half years between indictment and

trial appears sufficient to trigger an analysis of the other three considerations

in Barker.

                            B. Reason for the Delay

      The second factor, reason for delay, usually falls into one of four

categories:

              (a) intentional delay to gain tactical advantage over
              the defense or to harass the defendant,

              (b) bureaucratic indifference or negligence,

              (c) delay that is necessary for the fair and effective
              prosecution of the case, or

              (d) delay caused or acquiesced in by the defendant.

      Appellant claims that the negligence or indifference of Fayette County

authorities caused the delay in his case. He claims his name had been

entered in the National Crime Information Center (NCIC) computer following

his indictment and that he has lived at the same address all his life. He claims

he could have easily been arrested and brought to trial much sooner. The

record reflects that when Appellant was indicted the State had no information

                                         -4-
about him other than his name. Appellant’s name was entered into NCIC,

however a name without a date of birth, driving license number or social

security number is apparently insufficient to obtain an address over NCIC. In

August 1993 Fayette County authorities obtained a date of birth for Appellant,

but were apparently still unable to obtain his address. The Fayette County jail

administrator admitted she did at some point receive an F.B.I. fingerprint file

number for Appellant, and that given Appellant’s prior criminal record an

address recorded at the time of a previous arrest could “probably” have been

located using the F.B.I. number. No explanation was offered as to why this

avenue was left unexplored. In April of 1994 Appellant was arrested on

unrelated charges in Shelby County and it was discovered he was wanted in

Fayette County on the charges which are the subject of this appeal. Fayette

County lodged a detainer against Appellant and when the Shelby County

charges were resolved Appellant was returned to Fayette County for

arraignment on July 27, 1994.

      Fayette County authorities did make some effort to secure the arrest

and prosecution of Appellant. His name was immediately entered in NCIC,

some efforts were made to obtain an address for Appellant, and once he was

located procedures were immediately instituted to return him to Fayette

County for trial. W hile it does appear that Fayette County authorities could

have been more aggressive in their efforts to locate Appellant, their actions do

not amount to negligence or a lack of due diligence so as to warrant weighing

this factor against the State.




                                       -5-
                         C. Demand for Speedy Trial

      The third factor for our consideration is whether Appellant asserted his

right to a speedy trial by making a demand for one. The uncontradicted

testimony of Appellate established that he was not aware of the existence of

Fayette County charges against him until he was returned to Fayette County

in July 1994, approximately one year from the time of his indictment. He has

never made a demand for a speedy trial. However, under the circumstances

we decline to weigh this fact against him. Appellant cannot be expected to

make a demand for trial on charges he did not know existed.

                         D. Prejudice From the Delay

      Possible prejudice to Appellant is the fourth factor taken into account in

determining whether he has been deprived of a speedy trial. This

consideration is given the greatest weight of all the factors. W ood, 924

S.W.2d at 349. The only proof in the record that as a result of the delay

Appellant was hampered in his ability to defend himself are his statements that

he could not remember his whereabouts on the dates he was accused of

delivering cocaine in Fayette County. On appeal Appellant argues that the

delay in bringing him to trial increased the chances he was misidentified since

the undercover officer had, during the period of delay, handled so many other

narcotics cases involving other individuals.

      Neither of Appellant’s arguments as to possible prejudice are

convincing. Appellant made no attempt to establish an alibi, and never

claimed he was not in Fayette County on the dates of the offenses. He only

claimed he could not remember where he was on those dates. Secondly, the

possibility of misidentification is fairly remote. Two eyewitnesses positively




                                       -6-
dentified Appellant as the perpetrator of the offenses in question. One of

these witnesses had known Appellant for fifteen years. In addition, Appellant’s

expert witness, a professor of speech pathology, compared a tape recording

of one of the drug transactions allegedly involving Appellant with a known tape

recording of Appellant’s voice. The expert testified in his professional opinion

there was an eighty to eighty-five percent chance the speakers on the tapes

were two different people. This testimony was apparently rejected by the jury.

Under the circumstances the ability of Appellant to defend himself does not

appear to have been impaired by the delay between indictment and trial. This

factor weighs against Appellant.

      In summary, although the delay of approximately one and a half years

from indictment to trial is sufficient to trigger an analysis of the other factors in

an inquiry as to whether Appellant was denied a speedy trial, this is not an

extraordinary delay. The reason for the delay appears to have arisen more

from a lack of specific information concerning the Appellant than from any sort

of negligence or indifference. The lack of a demand for a speedy trial results

from Appellant’s ignorance of the charges against him and should not be held

against him. Finally, this record simply does not establish that the ability of

Appellant to defend himself was hampered. Due consideration of all these

relevant factors com pels us to conclude that Appellant was not deprived of his

constitutional right to a speedy trial.

                     III. SUFFICIENCY OF THE EVIDENCE

      Appellant also alleges that the evidence presented at trial is insufficient

to sustain his convictions for knowingly delivering a controlled substance.

W hen an appeal challenges the sufficiency of the evidence, the standard of

review is whether, after viewing the evidence in the light most favorable to the

                                          -7-
State, any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 318

(1979); State v. Evans, 838 S.W .2d 185, 190-91 (Tenn. 1992); Tenn. R. App.

P. 13(e). On appeal, the State is entitled to the strongest legitimate view of

the evidence and all reasonable or legitimate inferences which may be drawn

therefrom. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). This Court

will not reweigh the evidence, re-evaluate the evidence, or substitute its

evidentiary inferences for those reached by the jury. State v. Carey, 914
S.W.2d 93, 95 (Tenn. Crim. App. 1995). Furthermore, in a criminal trial, great

weight is given to the result reached by the jury. State v. Johnson, 910

S.W .2d 897, 899 (Tenn. Crim. App. 1995).



      Once approved by the trial court, a jury verdict accredits the witnesses

presented by the State and resolves all conflicts in favor of the State. State v.

W illiams, 657 S.W .2d 405, 410 (Tenn. 1983). The credibility of witnesses, the

weight to be given their testimony, and the reconciliation of conflicts in the

proof are matters entrusted exclusively to the jury as trier of fact. State v.

Sheffield, 676 S.W .2d 542, 547 (Tenn. 1984). A jury’s guilty verdict removes

the presumption of innocence enjoyed by the defendant at trial and raises a

presumption of guilt. State v. Tuggle, 639 S.W .2d 913, 914 (Tenn. 1982).

The defendant then bears the burden of overcoming this presumption of guilt

on appeal. State v. Black, 815 S.W .2d 166, 175 (Tenn. 1991).



      In order to sustain convictions in this case, the proof must show that

Appellant knowingly delivered a controlled substance to Officer Miller.

Appellant argues that he was not the individual who sold the cocaine to Officer

                                        -8-
Miller and points to the expert testimony regarding the audio tapes of the

transactions to support his claim. Dr. William H. Manning of the University of

Memphis testified that, based upon the fundamental pitch test that he

performed on the tape of the fourth incident, he was eighty to eighty-five

percent sure that the speaker on the tape was not Appellant. However, the

evaluation and accreditation of expert testimony are matters within the sole

province of the jury as the trier of fact. Edwards v. State, 540 S.W .2d 641, 647

(Tenn. 1976). Furthermore, as stated previously, determining the credibility of

witnesses and the weight to be given their testimony as well as resolving

conflicts in the proof are matters entrusted exclusively to the jury as trier of

fact. Sheffield, 676 S.W .2d at 547. This Court, even if it wished to do so, may

not substitute its evidentiary inferences for those drawn by the jury. Carey,

914 S.W.2d at 95. Here, it appears that the jury gave greater weight to the

testimony of Officer Miller and Mr. Gooden regarding the cocaine sales than to

the testimony of Appellant and his expert witness. Under well-settled

Tennessee law, the jury was within its province in doing so. Thus, we

conclude that, when viewed in a light most favorable to the State, the evidence

presented at trial is legally sufficient to sustain Appellant’s convictions for

knowingly delivering a controlled substance.



      Accordingly, the judgment of the trial court is affirmed.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:


                                         -9-
___________________________________
JOSEPH M.TIPTON, JUDGE


___________________________________
DAVID H. WELLES, JUDGE




                             -10-